Citation Nr: 1814416	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  13-03 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for collapsed left lung.

2.  Entitlement to service connection for chronic respiratory conditions, claimed as bronchitis, asthma, emphysema, and chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Jessica L. Oden, Attorney-at-Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  Following a December 2010 Board decision that granted service connection for collapsed left lung, an April 2011 rating decision assigned a noncompensable rating, effective January 15, 2004.  A notice of disagreement was filed in June 2011, a statement of the case was issued in December 2012, and a substantive appeal was received in February 2013.  In a December 2013 rating decision, service connection was denied for chronic respiratory conditions, claimed as bronchitis, asthma, emphysema, and COPD, and sleep apnea.  A notice of disagreement was filed in June 2014, a statement of the case was issued in October 2015, and a substantive appeal was received in November 2015.

The Veteran testified at a RO hearing in November 2014, and testified at a Board hearing in January 2018; the transcripts are of record.

At the Board hearing, the Veteran raised the issue of entitlement to a TDIU.  The Board will take jurisdiction of entitlement to a TDIU per Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Collapsed left lung

In March 2009, the Veteran underwent a VA examination to assess the nature and etiology of his collapsed left lung.  Since that time he has not been afforded a VA examination to assess the severity of his condition.  The testified at the 2018 hearing that he stopped working in 2011 due to respiratory problems and his has he feels that he has digressed since 2016.  Moreover, the March 2009 examination does not contain pre- and post-bronchodilator results of FEV-1, FEV-1/FVC and DLCO to allow for rating under the schedular criteria.

Respiratory conditions and sleep apnea

The Veteran has variously asserted that he has respiratory conditions and sleep apnea due to his service-connected collapsed left lung, and due to active service, to include exposures to diesel fuel fumes.  01/26/2018 Hearing Transcript at 10-11.  

A November 2013 VA examiner opined that asthma/bronchitis/COPD/emphysema are all part of one aspect of his lung disease and are more likely than not due to his smoking and not due to his spontaneous pneumothorax because spontaneous pneumothorax does not cause any of these diagnoses, but smoking does.  His sleep apnea is less likely than not related to his spontaneous pneumothorax because such does not cause sleep apnea.  

In March 2015, the same VA examiner reviewed the claims file noting that in September 1972 he was treated for a spontaneous left sided pneumothorax which resolved.  Review of his service treatment records show a history of 1.5 to 2 packs per day smoking at that time, but no asthma, bronchitis, COPD, or emphysema during military service.  Therefore, the examiner opined that his asthma, bronchitis, COPD and emphysema were not present during military service.

Such opinions, however, do not address aggravation and do not address whether his respiratory conditions are due to active service, to include in-service exposures, thus addendum opinions are necessary.

On Remand, associate updated VA treatment records for the period from April 29, 2017.  

TDIU

Request that the Veteran complete a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  Thereafter, adjudicate entitlement to a TDIU per 38 C.F.R. § 4.16(b).  At present, the Veteran's sole service-connected disability is the collapsed left lung, so the Board finds that the matter of TDIU is intertwined with the directed development of the increased rating issue.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 
21-8940, Veterans Application for Increased Compensation Based on Unemployability.  Additionally, request that the Veteran identify any relevant, non-VA treatment for this respiratory disorders and either submit such records or authorized VA to obtain them.  For instance, the 2016 pulmonary function test noted at the 2018 hearing.

2.  Associate with the virtual folder updated VA treatment records for the period from April 29, 2017.

3.  After associating any records with the claims file, schedule the Veteran for a respiratory examination to determine the current extent of his collapsed left lung and the etiology of his claimed chronic respiratory conditions and sleep apnea.  The virtual folders should be made available to and reviewed by the examiner, and the examiner should note such review.

COLLAPSED LEFT LUNG

	a)  All indicated tests and studies should be performed to assess the Veteran's service-connected and non-service-connected respiratory disorders.

	b)  The examiner should report FEV-1 percent predicted; FEV-1/FVC percent; DLCO (SB) predicted; and, maximum oxygen consumption in ml/kg/min (with cardiorespiratory limit).  If any of the above cannot be measured, the examiner may provide an estimate of the value that would likely be obtained if the test were provided or supply a detailed rationale why such cannot be provided.  

	c)  The examiner should comment on whether there is pleurisy with empyema; right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization); episodes of acute respiratory failure; or, requires outpatient oxygen therapy.

d)  The examiner should comment on his ability to function in an occupational environment and describe any functional impairment/limitations caused by this service-connected disability.  


CHRONIC RESPIRATORY CONDITIONS & SLEEP APNEA

a)  Is there at least a 50 percent probability or greater (at least as likely as not) that a respiratory disability, to include bronchitis, asthma, emphysema, and COPD, is related to in-service events/exposures, to include diesel fuel fumes?   

b)  Is there at least a 50 percent probability or greater (at least as likely as not) that sleep apnea is related to in-service exposures, to include diesel fuel fumes?   

c)  Is a respiratory disability, to include bronchitis, asthma, emphysema, and COPD, at least as likely as not (50 percent or greater probability) caused by service-connected collapsed left lung?

d)  Indicate whether it is at least as likely as not 
(50 percent or greater probability) that a respiratory disability, to include bronchitis, asthma, emphysema, and COPD, has been aggravated by service-connected collapsed left lung.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.  

e)  Is sleep apnea at least as likely as not (50 percent or greater probability) caused by service-connected collapsed left lung?

f)  Indicate whether it is at least as likely as not 
(50 percent or greater probability) that sleep apnea has been aggravated by service-connected collapsed left lung.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.  

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions. 

The examiner must provide a comprehensive rationale for all opinions offered.  If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.

4.  After completion of the above, review the relevant evidence of record and readjudicate the initial increased rating and service connection issues, and adjudicate entitlement to a TDIU.  If any benefits sought are not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


